                                                                        JS-6


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ABEL ONTIVEROS, individually and            Case No. 2:19-cv-00362-DSF-PLA
     on behalf of all others similarly
12   situated,                                   ORDER FOR DISMISSAL
13                    Plaintiff,
14   v.
15   2005 RESIDENTIAL TRUST 3-2, FCI
     LENDER SERVICES; BANK OF
16   AMERICA, NATIONAL
     ASSOCIATION DBA
17   COUNTRYWIDE BANK, FSB; and
     DOES 1-10, inclusive,
18
                      Defendants.
19
20 2005 RESIDENTIAL TRUST 3-2, FCI
   LENDER SERVICES,
21
                    Counterclaimant,
22
   v.
23
   ABEL ONTIVEROS, individually and
24 on behalf of all others similarly situated,
25                   Counter-Defendant.
26
27
28
                                                                  ORDER FOR DISMISSAL
1                                          ORDER
2          With respect to the above-captioned matter,
3          1.     Plaintiff Abel Ontiveros’ claims asserted as an individual are
4    dismissed with prejudice;
5          2.     Counterclaimant 2005 Residential Trust 3-2’s counterclaim asserted
6    against Plaintiff Abel Ontiveros as an individual is dismissed with prejudice;
7          4.     The class action allegations in the pleadings are dismissed without
8    prejudice.
9          5.     The parties shall bear their own costs, litigation expenses, and fees.
10         IT IS SO ORDERED.
11   DATED: August 23, 2019
12                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-                      ORDER FOR DISMISSAL
